Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Preliminary Amendment filed 22 February 2021 had been entered in full.  Claims 1, 3-5 and 7-11 have been amended.  Therefore, claims 1-11 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 22 February 2021, 21 May 2021, 03 August 2021, 07 September 2021, 09 September 2022, and 30 September 2022 have been considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities:  An updated status of the parent nonprovisional application should be included in the first sentence of the specification.  A statement reading “… 16/334,310 filed March 18, 2019, now U.S. Patent No. 10,961,314 …”, should be entered.  Appropriate correction is suggested.

Claim Objections
5.	Claim 9 is objected to because of the following informalities: the limitation “10 and 25 nM” should read “10 to 25 nM”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 4th paragraph
 6.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 11 is rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim. 
See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg. 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".
In the instant case, claim 11 differs from the claim from which it depends solely by an intended use recitation. However, intended use does not modify the product that is being claimed, it is still the same product, regardless of the intended use.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-3, 5-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dix et al. (WO 2011/085158 A2; published 14 July 2011; cited by Applicant).
11.	Dix et al. disclose liquid formulations comprising an IL-6 receptor antibody, 25 mM histidine, a polyol, including mannitol, a surfactant, including polysorbate 80, the free amino acid arginine, and the pH is adjusted to 6.0 (See Table 23; claim 1 and claim 10) Dix et al. also disclose a drug delivery device comprising said formulation, wherein the device is a syringe or a microinfusor (See claims 28-31). Thus, the Dix et al. reference meets all the limitations of claims 1-3, 5-7 and 10-11.

12.	Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Correia et al. (WO 2010/062896 A1; published 03 June 2010; cited by Applicant).
13.	Correia et al. disclose stable liquid formulations comprising an IL-6 receptor antibody, a buffer system comprising histidine, a polyol, including mannitol, a surfactant, including polysorbate 80, the free amino acid methionine, and the pH is adjusted to 6.0 (See claims 54, 64, 69, 79-80 and 107) Correia et al. also disclose a drug delivery device comprising said formulation, wherein the device is a syringe (See pg. 116). Thus, the Correia et al. reference meets all the limitations of claims 1-7 and 10-11.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (WO 2011/085158 A2; published 14 July 2011; cited by Applicant) as applied to claims 1-3, 5-7 and 10-11 above.
19.	The teachings of Dix et al. are summarized above. Dix et al. does not teach the amino acid methionine (claim 4), the specific IL-6R antibodies as recited in claim 8, or the particular concentrations of the recited components of the composition (claim 9).
20.	However. It would have been obvious to utilize methionine as the free amino acid, as well as the recited IL-6R antibodies. One would have been motivated to use methionine as the free amino acid as antibody compositions utilizing said amino acid are recognized in the art, as evidenced by Correia et al. cited supra, and the IL-6R antibodies tocilizumab, sapelizumab, vobarilizumab or sarilumab, as well as compositions comprising the same, were well-known in the art.
21.	There would have been a reasonable expectation of success in utilizing methionine in the claimed composition and utilizing the specific IL-6R antibodies, as antibody compositions comprising said elements were both known in the art. Regarding the specific concentrations of the recited components of the composition (claim 9), it is routine experimentation to optimize concentration.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
22.	Therefore, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
23.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Correia et al. (WO 2010/062896 A1; published 03 June 2010; cited by Applicant) as applied to claims 1-7 and 10-11 above.
24.	The teachings of Correia et al. are summarized above. Correia et al. does not teach the specific IL-6R antibodies as recited in claim 8, or the particular concentrations of the recited components of the composition (claim 9).
25.	However. It would have been obvious to one of ordinary skill in the art to utilize the IL-6R antibodies tocilizumab, sapelizumab, vobarilizumab or sarilumab, because said antibodies, as well as compositions comprising the same, were well-known in the art at the time the instant application was filed.
26.	There would have been a reasonable expectation of success in utilizing the specific IL-6R antibodies, as antibody compositions comprising said elements were both known in the art. Regarding the specific concentrations of the recited components of the composition (claim 9), it is routine experimentation to optimize concentration.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
27.	Therefore, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Double Patenting
28.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
29.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
30.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

31.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,961,314.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 of the ‘314 patent are drawn to a species of IL-6R antibody formulations that is encompassed by the genus of IL-6R antibody formulations recited in the instant claims. The claims of the ‘314 patent also recite a kit and a drug delivery device comprising said IL-6R antibody formulations. Therefore, the claims are overlapping in scope.

Summary
32.	No claim is allowed.



Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
November 29, 2022